DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The indicated allowability of previously pending dependent claims 22, 30, 36, and 40, which have been rewritten into independent form of now pending claims 21, 30, 31, and 39, is withdrawn in view of the newly discovered reference(s) to Unger et al. (US 6,650,736 B1), hereinafter Unger.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 23 – 35, and 37 – 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gorog (US 4,947,028), hereinafter Gorog, in further view of Unger et al. (US 6,650,736 B1), hereinafter Unger.

Claim 21: Gorog discloses a method, comprising: 
receiving consumer audio directed to a good or service on a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); 
identifying a consumer that provided the consumer audio (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2); 

Gorog does not disclose wherein receiving further includes obtaining the consumer audio from the consumer responsive to different audio that was provided through the device for the consumer. However, Unger discloses a similar system and method for automated third party verification where, “The system could include a voice synthesizer or an audio player for posing oral questions to a customer. The system could also include voice recognition capabilities to analyze a customer's oral responses to questions,” Unger Abstract. Unger further explains, independent verification includes “customer-specific information, such as the customer's telephone number, name, address and social security number,” Unger Column 1 Lines 39 – 45. Unger further discloses wherein receiving further includes obtaining the consumer audio from the consumer responsive to different audio that was provided through the device for the consumer (see at least, “The live operator at the independent verification service will then ask the customer a series of questions to verify that the customer desires to make the switch to a new service provider, that the customer is empowered to make the switch, and in some instances, to verify that the customer understands the terms of the new service agreement. The customer's oral responses to the operator's questions are recorded to provide proof that the customer authorized the switch to the new telephone service provider,” Unger Column 1 Lines 46 – 54, “In a system and method embodying the present invention, after a sales agent sells goods or services to a customer, the sales Unger Column 2 Lines 6 – 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to “include a speech synthesizer 48 and/or an audio player 46. Either the speech synthesizer 48 or the audio player 46 would be used to generate and/or play questions to be posed to a customer,” “designed to elicit customer-specific information which can be used in an independent verification process,” Unger Column 3 Line 64 – Column 4 Line 4, and “a voice recognition unit 50 that is capable of analyzing and interpreting oral responses given by a customer,” Unger Column 4 Lines 5 – 17, thereby expanding upon the processing and verification capabilities of Gorog while also providing for the advantages of independent and automated verification.

Claim 23: Gorog and Unger disclose the method of claim 21 further comprising, providing confirmation audio through the device indicating that the purchase was made with the provider (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and Gorog Column 4 Lines 35 – 43).

Claim 24: Gorog and Unger disclose the method of claim 21, wherein receiving further includes searching a network for identifying the provider (see at least, “The CCS has various computer software programs that allow product/service order information to be accepted and transmitted from the central computer. Such software will also confirm or deny orders for products based upon records of inventories that have been provided by participating businesses or by sending a query to other computers holding the necessary data records for participating businesses,” Gorog Column 3 Lines 1 – 8).

Claim 25: Gorog and Unger disclose the method of claim 21, wherein identifying further includes identifying the consumer through a device token registered to the consumer (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card,” Gorog Column 5 Lines 56 – 63, “Any special payments arrangements can be programmed into the OCT memory during the installation process,” Gorog Column 8 Lines 62 – 64).

Claim 26: Gorog and Unger disclose the method of claim 25, wherein identifying further includes matching the device token to a consumer profile linked to the consumer (see at least, “Further, the Gorog Column 5 Lines 15 – 23, “The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery,” Gorog Column 5 Lines 63 – 67, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21,).

Claim 27: Gorog and Unger disclose the method of claim 26, wherein matching further includes obtaining a payment method from the consumer profile for processing the purchase with the provider (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 28: Gorog and Unger disclose the method of claim 27, wherein obtaining further includes obtaining a shipping address for the consumer from the consumer profile that is provided to the provider during the purchase (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 29: Gorog and Unger disclose the method of claim 21 further comprising, sending a confirmation of the purchase via a message sent to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Gorog Column 7 Lines 39 – 43, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20).

Claim 30: Gorog discloses a method, comprising:

identifying a consumer that provided the consumer audio (see at least, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card. The credit card data is accepted [25] and information is thereby acquired concerning the consumer's name, address, credit card number, type of credit card, and preferred delivery day, time and address for delivery. This information may be extracted from any of the various types of credit cards having integral data storage capability (i.e. chip card, laser optical card, magnetic card),” Column 5 Line 56 – Column 6 Line 2); and
responsive to the consumer audio initiating a purchase of the good or service with a provider

Gorog does not disclose wherein receiving further includes identifying the good or service based on different audio that was provided by the device before receiving the consumer audio. However, Unger discloses a similar system and method for automated third party verification where, “The system could include a voice synthesizer or an audio player for posing oral questions to a customer. The system could also include voice recognition capabilities to analyze a customer's oral responses to questions,” Unger Abstract. Unger further explains, independent verification includes “customer-specific information, such as the customer's telephone number, name, address and social security number,” Unger Column 1 Lines 39 – 45. Unger further discloses wherein receiving further includes identifying the good or service based on different audio that was provided by the device before receiving the consumer audio (see at least, “The live operator at the independent verification service will then ask the customer a series of questions to verify that the customer desires to make the switch to a new service provider, that the customer is empowered to make the switch, and in some instances, to verify that the customer understands the terms of the new service agreement. The customer's oral responses to the operator's questions are recorded to provide proof that the customer authorized the switch to the new telephone service provider,” Unger Column 1 Lines 46 – 54, “In a system and method embodying the present invention, after a sales agent sells goods or services to a customer, the sales agent will engage an automated independent verification service. The automated system is used to pose one or more Unger Column 2 Lines 6 – 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to “include a speech synthesizer 48 and/or an audio player 46. Either the speech synthesizer 48 or the audio player 46 would be used to generate and/or play questions to be posed to a customer,” “designed to elicit customer-specific information which can be used in an independent verification process,” Unger Column 3 Line 64 – Column 4 Line 4, and “a voice recognition unit 50 that is capable of analyzing and interpreting oral responses given by a customer,” Unger Column 4 Lines 5 – 17, thereby expanding upon the processing and verification capabilities of Gorog while also providing for the advantages of independent and automated verification.

Claim 31: Gorog discloses a method, comprising: 
identifying a consumer that provides consumer audio to a device (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 
locating a provider of a good or service based on the consumer audio (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
communicating, by the device, information regarding the provider to the consumer (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The 
Gorog does not disclose wherein locating further includes identifying the good or service based on different audio provided by the device to the consumer. However, Unger discloses a similar system and method for automated third party verification where, “The system could include a voice synthesizer or an audio player for posing oral questions to a customer. The system could also include voice recognition capabilities to analyze a customer's oral responses to questions,” Unger Abstract. Unger further explains, independent verification includes “customer-specific information, such as the customer's telephone number, name, address and social security number,” Unger Column 1 Lines 39 – 45. Unger further discloses wherein locating further includes identifying the good or service based on different audio provided by the device to the consumer (see at least, “The live operator at the independent verification service will then ask the customer a series of questions to verify that the customer desires to make the switch to a new service provider, that the customer is empowered to make the switch, and in some instances, to verify that the customer understands the terms of the new service agreement. The customer's oral responses to the operator's questions are recorded to provide proof that the customer authorized the switch to the new telephone service provider,” Unger Column 1 Lines 46 – 54, “In a system and method embodying the present invention, after a sales agent sells goods Unger Column 2 Lines 6 – 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Gorog to “include a speech synthesizer 48 and/or an audio player 46. Either the speech synthesizer 48 or the audio player 46 would be used to generate and/or play questions to be posed to a customer,” “designed to elicit customer-specific information which can be used in an independent verification process,” Unger Column 3 Line 64 – Column 4 Line 4, and “a voice recognition unit 50 that is capable of analyzing and interpreting oral responses given by a customer,” Unger Column 4 Lines 5 – 17, thereby expanding upon the processing and verification capabilities of Gorog while also providing for the advantages of independent and automated verification.

Claim 32: Gorog and Unger disclose the method of claim 31 further comprising, displaying a buy button on the device (see at least, “8. Once the order acceptance is communicated to the OCT, the consumer has a final opportunity to place the order or reject it [81] by so notifying the CCS via the OCT keypad input,” Gorog Column 8 Lines 28 – 31, “a key for verifying an order once all data processing concerning that order has been completed,” Gorog Column 4 Lines 33 – 34).

Claim 33: Gorog and Unger disclose the method of claim 32 further comprising: detecting activation of the buy button by the consumer; and interacting with the provider to purchase the good or service on behalf of the consumer (see at least, “9. If the order is accepted by the consumer, it is placed by the CCS [82). 10. Once the order is placed, it is subsequently delivered to the consumer, or is filled for consumer pick-up on the date and at the time desired,” Gorog Column 8 Lines 32 – 36).

Claim 34: Gorog and Unger disclose the method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer based on the consumer audio (see at least, “1. Activate the OCT by speaking an appropriate command into the OCT microphone [70]. 2. The consumer is prompted by the OCT voice synthesizer to orally enter the company name that has been obtained from the advertising source that has been modified for use by the handicapped [71]. (e.g., Braille imprinting). 3. The consumer is prompted by the OCT voice synthesizer to orally enter the products/services and the price of those products and services desired [72],” Gorog Column 8 Lines 43 – 53) and communicating the information as a purchase confirmation audio provided by the device (see at least, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20, “For special applications where a visually or mobility handicapped person used the system, the OCT contains a human voice recognition means and may also contain a speech synthesizing means. The voice recognition means translates voice commands into digital data that is processed and stored in memory. The voice synthesizing means is used in lieu of the visual display thereby prompting the user through the ordering and payment sequence,” Gorog Column 4 Lines 35 – 43).

Claim 35: Gorog and Unger disclose method of claim 31, wherein communicating further includes interacting with the provider and purchasing the good or service on behalf of the consumer and communicating the information by sending from the device a message to a user-operated device or an email address associated with the consumer (see at least, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the sale, confirms the price, method of payment, and credit status of the consumer as well as the delivery date and method of delivery,” Gorog Column 7 Lines 39 – 43, “Upon completion of order acceptance and confirmation of payment media, the confirmed order with associ-ated information is sent to the consumer via the communications output means of the CCS. The confirmation information is received by the OCT via its internal communication means and displayed or printed for the consumer,” Gorog Column 3 Lines 14 – 20).

Claim 37: Gorog and Unger disclose the method of claim 31, wherein identifying further includes obtaining a consumer profile registered to the consumer and identifying a consumer a payment method registered to the consumer, a shipping address, and preferred providers (see at least, “The information containing the order or orders, payment method, shipping addresses, and preferred method of delivery for each order (the order packet) is then processed by the CCS,” Gorog Column 8 Lines 17 – 21, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS. In a similar fashion, the credit data [33] is separated from the incoming order packet information. This credit data contains the credit authorization data and other information relevant to the credit card in use, and the total price of the goods or services desired. This information is then subjected to the credit data process [34] of the CCS,” Gorog Column 6 Lines 23 – 36).

Claim 38: Gorog and Unger disclose the method of claim 37, wherein locating further includes identifying a plurality of providers providing the good or service and selecting the provider based on the preferred providers associated with the consumer profile (see at least, “The Central Computer System simultaneously receives information from multiple order computer terminals and verifies that the products or services from the desired company are in fact available,” Abstract, “The incoming order packet process causes the order packet data to be divided into order data [31] that is, the information relating to the merchant, identification of the goods or services, and the amount of items desired. This information then is subjected to the order data processing software [32] of the CCS,” Gorog Column 6 Lines 23 – 29, “Referring next to FIG. 4, the CCS takes the order data information and determines if the order data may be further processed by using a local database internal to the CCS, or if the CCS must send such data to external merchant/supplier databases [40]. If the order information is not kept locally in the CCS, the CCS will activate the order communications module [41] which will in turn communicate with the external merchant/ supplier database [42]. Once the external database has determined that the goods or services are available, it communicates with the CCS order communications module notifying the CCS that the order has been accepted or not [44]. Such information is subsequently provided to the order acceptance process of the CCS (FIG. 6),” Gorog Column 6 Lines 37 – 52).

Claim 39: Gorog discloses a device, comprising: a processor (see at least, “(c) A order computer terminal ("OCT") with means to input data orally, optically, magnetically, electronically, and manually having associated order processing software and communications capabilities allowing receipt of communications from the CCS and further providing output communications to the CCS,” Column 2 Lines 54 – 60); non-transitory computer-readable storage media having executable instructions (see at least, “Finally, the OCT contains both a memory capability and a capability to execute preprogrammed software,” Column 5 Lines 11 – 12); and the executable instructions when executed by the processor 
receive voice input from a user (see at least, “The OCT comprises data entry and storage and communication capabilities for use by the consumer. The consumer enters identifications data about the company from which he wishes to purchase products/services and data concerning the products/services to be purchased. This information is entered via an optical identification code reader which is manually scanned over an identification code. Information can also be entered manually via a key pad or orally via a voice recognition capability embodied in the OCT, which capability converts the human voice into digital data,” Column 3 Lines 37 – 47, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); 
identify a good or service based on the voice input see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby 
locate a provider of the good or service (see at least, “The automated order and payment system allows a consumer to place orders for goods and services through use of a order computer terminal ("OCT") that interacts with identification codes and voice commands that specifically identify companies and products/services, which codes appear in advertising media,” Column 4 Lines 4 – 9, “Software in the OCT interprets the optical identification code or orally input information [21] thereby obtaining company identification data, product or service identification data, and prices for the goods or services desired,” Column 5 Lines 48 – 52); and 
perform a purchase transaction with the provider on behalf of the user using a registered payment method associated with the user (see at least, “The OCT contains an alpha numerical key pad [2] by which a consumer can enter data when necessary and which contains a key for initiating the order process,” Column 4 Line 30 – 33, “After all data is stored, the consumer activates the OCT communications means [8, 29A] that allows the OCT to communicate with the CCS concerning the proposed sale of goods or services,” Column 6 Lines 8 – 11, “After company, product and price data is entered, the OCT prompts the consumer to enter a credit card [24] to be used for the transaction. If handling a credit card is not possible for the handicapped person, credit data can be pre-stored in the OCT memory at the time the unit is provided to the handicapped person, thereby allowing such data to be transmitted without physically handling a credit card,” Column 5 Lines 56 – 63, “Any special payments arrangements can be programmed into the OCT memory during the installation process,” Column 8 Lines 62 – 64, “9. If the order is accepted by the consumer, it is placed by the CCS [82). 10. Once the order is placed, it is subsequently delivered to the consumer, or is filled for consumer pick-up on the date and at the time desired,” Column 8 Lines 32 – 36, “In summary, this process selects the merchant/supplier, confirms the availability of inventory to fulfill the 40 sale, confirms the price, method 
Gorog does not disclose playing audio through a speaker of the device and identify the voice input as a request to purchase the good or service that was provided in the audio. However, Unger discloses a similar system and method for automated third party verification where, “The system could include a voice synthesizer or an audio player for posing oral questions to a customer. The system could also include voice recognition capabilities to analyze a customer's oral responses to questions,” Unger Abstract. Unger further explains, independent verification includes “customer-specific information, such as the customer's telephone number, name, address and social security number,” Unger Column 1 Lines 39 – 45. Unger further discloses playing audio through a speaker of the device and identify the voice input as a request to purchase the good or service that was provided in the audio (see at least, “The live operator at the independent verification service will then ask the customer a series of questions to verify that the customer desires to make the switch to a new service provider, that the customer is empowered to make the switch, and in some instances, to verify that the customer understands the terms of the new service agreement. The customer's oral responses to the operator's questions are recorded to provide proof that the customer authorized the switch to the new telephone service provider,” Unger Column 1 Lines 46 – 54, “In a system and method embodying the present invention, after a sales agent sells goods or services to a customer, the sales agent will engage an automated independent verification service. The automated system is used to pose one or more questions to a customer, and to automatically record the customer's responses to those questions. The automated system can use a voice synthesizer or pre-recorded sounds to create appropriate questions. The customer's responses can be oral responses, and voice recognition software can be used to analyze and interpret the oral responses. During or after the customer questioning process, the system can create an automated score of customer responses which provides an indication of whether the customer has Unger Column 2 Lines 6 – 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Gorog to “include a speech synthesizer 48 and/or an audio player 46. Either the speech synthesizer 48 or the audio player 46 would be used to generate and/or play questions to be posed to a customer,” “designed to elicit customer-specific information which can be used in an independent verification process,” Unger Column 3 Line 64 – Column 4 Line 4, and “a voice recognition unit 50 that is capable of analyzing and interpreting oral responses given by a customer,” Unger Column 4 Lines 5 – 17, thereby expanding upon the processing and verification capabilities of Gorog while also providing for the advantages of independent and automated verification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/JOSEPH SAUNDERS JR/
Primary Examiner, Art Unit 2652